Title: Abigail Adams to John Adams, 28 April 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy April 28th 1796
          
          What ever the Majority of the House of Representitives may think of their conduct, and motives, the people, the Sovereign people will Support their constitution, and no stab has ever been more fatal to the Enemies of our Government than what they will now receive from the voice which cries from all New England. our Faith Shall be preserved, we will fullfill our engagements, we will not submit to an usurped authority, and it Must reach every state in the union. The Jacobins thought there Authority of Sufficient weight to

            counteract, the merchants who were signing a petition to Congress. they insisted upon a Town meeting. they accordingly met at Funel Hall. they were two numerous, and adjournd to the old south. tis Said more than two thousand persons were collected. Jarvis made a motion that the President should be petitiond to deliver the papers. this was almost unanimously rejected. Jarvis Austin were the Speakers on one side Dr Warren coffin Jones & otis on the other. the Speah of the latter is much applauded, and is said to have been so pathetic as to Draw tears from the Audience. Dr Jarvis observed that personally this Subject concernd him very little as he found himself hastning to the World of Spirits. mr otis retorted upon him, that when he arrived there he hoped he would be Satisfied with the Government, of it when the Antis found how the pulse beat, they were for adjourning without taking the Question, “are you for petitioning that the Treaty may be carried into effect,[”] but the call for the Question was so loud and vehement, that it was taken, and the Majority was as a humdred to one. in Newburry port only three Dissenting voices in short the Spirit is Spreading far and wide, and the Country Towns are assembling. the Nakedness of the Majority is pretty well understood, and in the House of Representitives is discoverd, and their conduct with respect to this Treaty has taken of the Scales from Many an Eye.
          Whilst I see the desire of equity order and good Government, rising up to oppose War Anarchy and confusion, I feel ready to make every personal sacrifice in aid of the cause. I shall not therefore say one word, of when will you return? that I wish for it, You cannot Doubt but I wish more that your Health may not be injured by so long and close application. I also wish that a just speedy and happy termination may be the issue of this contest, and that the Government may stand firmer and Surer for having been thus assaild.
          The Thoat Distemper rages again in Boston. poor Genll Knox has lost two of his youngest children in one Day with it two more lye sick—
          I went yesterday and spent the Day with mrs Cabot, and Sweet communion we had, tho neither She or I ralishd the Idea of next March, but this matter must come speedily to a close.
          ever yours
          
            A A—
          
        